Case 7:18-cr-01977 Document 1 Filed on 11/13/18 in TXSD Page 1 of 2

' ‘ '1 *~ trw ll .
Ao 91(Rev_11/11) criminal complaint - LK~‘S >§§i ,"*i`° del -»,_~!£l‘l

 

 

UNITED STATES DISTRICT CoURT

_l`.'UV l 3 2018

 

 

 

for the
Southern District of Texas v
_ C§amof CSM
United States of America )
V- ) . _, 55 \/{-' r\/\
Juan Ernesto TAP|A Gomez' ) Case NO' M l % 9~
co_B; rviexico ) "
YoB: 1998 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the folloyving is true.to the best of my knowledge and belief.
On or about the date(s) of 11/11/2018 in the county of HidalQO .` in the
Southern District of Texas , the defendant(s) violated: n k
Code Sectt`on Oj’ense Descrz'ption
21 USC 841 . did knowingly and intentionally possess With the intent to distribute

approximately 8.14 kilograms of cocaine, a Schedule ll controlled substance

did knowingly and intentionally import With the intent to distribute
21 USC 952 _ approximately 8.14 kilograms of cocainel a Schedule ll controlled substance

This criminal complaint-is based on these facts:

SEE ATI`ACH|VIENT A

iii Continued on the attached sheet. I/M

Complain;¢%t’ s signature

A|i lVluhiuddin, HSl Specia| Agent
/ Printed name and title

 

Sworn to before me and signed in my presence.

Date: \l"%"\@ ` WM\==`
' _ ' Judge’ssignature
City and grate; l\/chllenl TX U.S. gistrate judge J. Scott Hacker

(/ / Printed name and title

Case 7:18-cr-01977 Document 1 Filed on 11/13/18 in TXSD Page 2 of 2

ATI'ACHMENT A

This affidavit is intended to establish sufficient<pro'bable cause and does not set forth all of my knowledge
about this matter. ' `

On November ll, 2018, Juan Ernesto TAPlA Gomez (Mexican National) while driving a vehicle applied
for admission into the United States (US) at the Hidalgo, Texas, Port of Entry (POE). '

A primary Customs and Border Protection Ofticer (CBPO) obtained a negative declaration for drugs and
other items from TAPIA and referred him to secondary inspection.

At secondary, a CBPO obtained a negative declaration for drugs and»other items from TAPIA.

A CBP K-9 alerted to the odor of controlled substances in the Vehicle. A subsequent Z-Portal scan indicated
anomalies in'the passenger side rear quarter panel of the vehicle.

CBPO’s extracted seven brick shaped packages wrapped in black tape from the rear side passenger quarter
panel of the vehicle, which collectively weighed 8.14 kilograms and field tested positive for cocaine.

On November ll, 2018 Homeland Security Investigations (HSI) Specia_l Agent (SA) Ali Muhiuddin, HSI
Task Force Officer (TFO) Mark Quintanilla and additional HSI personnel interviewed TAPIA, who waived
his Miranda Rights in writing and stated the following in summary:

Unidentified individuals in Mexico suggested if TAPIA cared about his family he should transport narcotics
_to the,United States. TAPlA considered this an indirect threat. On November ll, 2018, TAPIA dropped off
his vehicle at an unidentified automotive shop in Mexico.- TAPIA subsequently retrieved the vehicle
knowing it contained an_ unknown type and quantity of narcotics before attempting to enter the US. TAPIA
was unsure if he would _be compensated for smuggling the narcotics.

Page 1 of 1

